Citation Nr: 1602242	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition.

2.  Entitlement to service connection for a back condition, to include degenerative disc disease of the lumbar spine, including on a secondary basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1987 to April 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in January 2013.  The RO issued a statement of the case (SOC) in October 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in December 2013.  In October 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied service connection for a back condition; the Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period. 

2.  Evidence received since the October 1997 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a back condition.

3.  Resolving all doubt in the Veteran's favor, the evidence shows that the Veteran's back condition is etiologically related to his active military service.  


	CONCLUSIONS OF LAW	

1.  The October 1997 decision denying service connection for a back condition is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 19.129, 19.192 (2015).

2.  New and material evidence has been received and the claim for service connection for a back condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for establishing service connection for a back condition has been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein grants entitlement to reopen the claim for service connection, and grants service connection for a back condition, it constitutes a complete grant of the benefits sought on appeal, hence no further action is required to comply with the VCAA and the implementing regulations in regards to these issues. 


II. New and Material Evidence to Reopen the Claim for Service Connection

A. Legal Criteria

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA will reopen the claim and review the former disposition of the claim. The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

B.  Factual Background and Analysis 

In October 1997, the RO denied the Veteran's claim for entitlement to service connection for a back condition.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (presumption of regularity applies to RO's mailing of a VA decision to a veteran).  Therefore, this denial became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In its October 1997 denial, the RO indicated the service treatment records show the Veteran was in a motor vehicle accident in 1991 and was seen by a private physician while on active duty and was treated with medications.  The RO cited as evidence a June 1995 VA examination, lay statements, service treatment records, and post-service outpatient reports from 1995 through 1996.  The June 1995 VA examiner reviewed the Veteran's knees, and stated that the Veteran's other joints were normal and had full range of motion.

The evidence received since the October 1997 denial includes VA treatment records with references to degenerative disc disease of the lumbar spine, September 2011 VA examination, February 2012 VA opinion, and September 2013 VA examination, and lay statements proposing a nexus between his current spine disability and service, and, or his service connected knee disabilities.

In February 2011 the Veteran submitted a request to reopen the previously denied claim of service connection for a back condition, and asserted an alternative theory of entitlement on the basis that his back condition is manifested by pain, which he purports to be related to his knee conditions.  Multiple theories of entitlement constitute the same claim, if the theories all pertain to the same benefit for the same disability.  Robinson v. Mansfield, 21 Vet. App. 545 (2007) (citing Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006)).  In February 2012 the RO denied to reopen the Veteran's claim for service connection for a back condition.  The Veteran filed a notice of disagreement in January 2013.  In October 2013 the RO reopened the claim and denied service connection.

In an April 2011 statement, the Veteran stated that his back condition if not directly related to service, is secondary to his service-connected bilateral knee conditions.  The Veteran has repeatedly submitted statements indicating that he suffers from back pain and that his knees have aggravated his back pain.  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to report observing symptoms of low back pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994), and his testimony is presumed credible in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The evidence of record shows a current disability, and new theories of entitlement.  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285  (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Moreover, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Accordingly, for the aforementioned reasons, as the new evidence relates to the basis for the prior denial, raises new theories of entitlement, and raises a reasonable possibility of substantiating the claim, reopening of the claim is warranted. 

III. Service Connection for a Back Condition

A. Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter. 38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Factual Background and Analysis  

The Veteran has alleged service connection on a direct basis as a result of a motor vehicle accident in service and falling during service.  In the alternative the Veteran has alleged service connection on a secondary basis, indicating that his service connected status post left knee meniscectomy and ACL reconstruction with arthritis and scar, and, or, status post right knee partial meniscectomy with scar, caused or aggravated his back condition.  

Service treatment records recount a number of occasions of the Veteran reporting a fall and injuring himself.  In a June 1988 service treatment record, the Veteran reported falling down a 10 foot hole.  In September 1990, the Veteran was seen for persistent generalized arthralgias and myalgias.  In May 1991, the Veteran was in a motor vehicle accident, and after seeking treatment, he reported being sore, was given pain medication, and muscle relaxants.  The examiner noted lumbar muscle spasms and discomfort and diagnosed the Veteran with an acute cervical and lumbar strain, and placed the Veteran on a profile.  In June 1991 the Veteran was assessed as having neck and back pain secondary to the motor vehicle accident.  In October 1993, the Veteran reported stepping in a hole and falling.  In a December 1993 service treatment record, the Veteran identified a history of arthritis.  In February 1995, the Veteran reported stepping into a hole and falling, and denied a direct injury to his head or back.

The Veteran had a June 1995 VA examination, at which time the examiner stated "the other joints are normal and have full range of motion."   

At the Veteran's September 2011 VA examination, the examiner opined that the Veteran's low back condition is not related to the Veteran's motor vehicle accident, because the Veteran denied injuring his spine at that time.  The examiner noted a history of arthritis of the thoracolumbar spine.  The examiner went on to state that following a fall in September 1995, the Veteran did not complain of pain, however the Board notes the Veteran was no longer in service in September 1995.  The examiner went on to state that the Veteran had a long history of back pain not related to Gulf War exposure, but instead to an injury on active duty.  Later in February 2012, an addendum opinion was rendered, at which time the examiner stated that the Veteran's spine condition is less likely than not related to either or both knee disabilities.  The rationale provided by the February 2012 examiner, was that the Veteran reported pain following a fall during service, and a motor vehicle accident, and the symptoms of the low back pain are related to these incidents temporally and clinically.   

Another VA opinion was rendered in September 2013.  The examiner concluded the claimed condition was less likely than not incurred in, or caused by service.  The examiner opined that it was less likely than not that the Veteran's spine condition is caused by or worsened by either service connected knee disability.  The rationale given was that at the most recent exam there was no gait abnormality.  The Board notes the examiner did not examine the Veteran, and the most recent examination on record, is from September 2011.    
"Although "[t]here is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file" to render an adequate opinion, a medical examination report or opinion must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion." Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012). In other words, the examiner must provide "not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008)."

The evidence that potentially supports the Veteran's claim consists of two VA examiner's reports.  In September 2011, following an in-person examination of the Veteran, the VA examiner concluded that the Veteran did not have back pain due to Gulf War exposure, but instead to an injury on active duty.  The February 2012 VA examiner provided an addendum opinion to the September 2011 examination, and concluded, and agreed with the September 2011 VA examiner's opinion, that the Veteran's condition was not due to his knee condition but likely related to service.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008), the Court held that when evaluating the probative value of a medical opinion, the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Here, the September 2011 VA examiner had access to the Veteran's claims file, and conducted an examination on the Veteran.  The February 2012 examiner relied on the findings from the September 2011 examination, and had access to the Veteran's claims file.  

The September 2013 examiner did not conduct an examination, but referenced the  September 2011 examination at which time there was no evidence of gait instability as the reason for denying a connection between the Veteran's back condition and his service-connected knee condition.  The September 2013 VA examiner concluded that the Veteran's back condition was not related to service because there was no evidence in the Veteran's service treatment records of a back injury during service.  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board places greater weight on the September 2011 and February 2012 VA examiner's opinions.   As stated, the September 2011 opinion was provided following review of the file and an examination, and the February 2012 opinion was provided following a thorough review of the file, and reasoning was thorough.   The September 2013 VA examiner's opinion has been given minimal probative value, as the examiner concluded the Veteran's condition did not arise during service because there was no documentation of an injury, when in fact there are numerous reports of falls and of the Veteran reporting an injury.  

For all of the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back condition began in service.  Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between his current low back disorder and his service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's back is warranted and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).   


ORDER

The application to reopen the claim for service connection for a back condition is granted. 

Entitlement to service connection for a back disorder is granted.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


